Citation Nr: 1827977	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension (high blood pressure), to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  The appellant timely appealed the decision with a notice of disagreement received by VA in February 2013.  After the RO issued a statement of the case in October 2014, the appeal was perfected with the timely filing of a substantive appeal in the following month.

The appellant testified before the undersigned Veterans Law Judge at a February 2018 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

A VA examination was conducted in June 2012.  The VA examiner opined that the Veteran's hypertension is less likely than not proximately due to, the result of, or aggravated by the Veteran's PTSD with major depressive disorder.  The examiner explained, in part, that the Veteran's hypertension predated his diagnosis of PTSD by approximately three years.  However, at the February 2018 Board hearing the Veteran contended that psychiatric symptoms began in 1983 when his best friend was killed and died in his arms.  Moreover, VA treatment records reflect the Veteran indicating a history of depression in 2007 and a referred to a psychologist in 2008 in part for depression-related issues.  Accordingly, the Board finds that the addendum opinion should consider the Veteran's symptoms prior to being formally diagnosed with a psychiatric disorder.

In addition, in a May 2012 statement, the Veteran indicated that he has been receiving social security income for his blood pressure.  However, the record does not include treatment records or examinations from the U.S. Social Security Administration (SSA), and attempts to obtain them are not of record.  Therefore, VA should send a request to SSA seeking all records and examinations from the agency.

Furthermore, the Veteran has received treatment for hypertension from a private provider, Dr. B.R.V., from Saint Louis Internal Medicine.  Although the Veteran submitted a letter from Dr. B.R.V., the record does not reflect treatment records from the private provider, and the VA Form 21-4142 the Veteran filed in November 2009 authorizing Dr. B.R.V. to release medical records was incomplete.  Accordingly, VA should ask the Veteran to submit a completed VA Forms 21-4142 and 21-4142a authorizing Dr. B.R.V. or his office to release treatment records to VA.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since September 2016.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 
21-4142a to authorize any private medical provider, including Dr. B.R.V. from Saint Louis Internal Medicine, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  Request the SSA to provide the Veteran's records.  If not available, include the negative response in the claims file and notify the Veteran.

3.  After all development has been completed and returned from steps 1-2 above, request the VA examiner who conducted the June 2012 VA examination to review the claims file.  If the June 2012 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.  Is any hypertension shown or treated at any time during the claim period (from January 2012 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any hypertension manifested within one year of the Veteran's separation from service in February 1985?

b.  Has any hypertension shown or treated at any time during the claim period (from January 2012 to the present) at least as likely as not (50 percent or greater probability) been caused by the Veteran's service-connected PTSD with major depressive disorder?

c.  Has any hypertension shown or treated at any time during the claim period (from January 2012 to the present) at least as likely as not (50 percent or greater probability) been aggravated (worsened beyond its natural progression) by the Veteran's service-connected PTSD with major depressive disorder?  If aggravation is found, provide a baseline level of the hypertension prior to aggravation.

Consider all lay and medical evidence, to include the Veteran contentions at the February 2018 Board hearing that his PTSD and psychiatric symptoms first manifested in 1983 when his best friend was killed and he died in his arms.  Consider also VA treatment records reflecting the Veteran indicating a history of depression in 2007 and a referral to a psychologist in 2008 in part for depression-related issues.  Moreover, consider any SSA records in the claims file.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

4.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).

